Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Glen Choi on 02 December 2021.

The application has been amended as follows: 
	IN THE CLAIMS
	In claim 1 lines 8-9, “one opposing side edge to another opposing side edge” was replaced by --one of the pair of opposing side edges to another of the pair of opposing side edges--
	In claim 3 line 1-2, “fan array comprises a first fan array” was replaced by --first fan array is--
	Claim 6 was deleted.
	

	--18. 	A rack comprising:
	a plurality of server spaces; and
	a plurality of compute devices, wherein at least one of the plurality of computer devices is mounted in a corresponding server space of the plurality of server spaces and comprises:
		a substrate having a front edge, a rear edge opposite the front edge, and a pair of opposing side edges that each extend between the front edge and the rear edge; 
a solid state drive array mounted to the substrate, wherein the solid state drive array comprises a plurality of solid state drives;
a fan array mounted to the substrate and in-line with the solid state drive array along a direction that extends from one opposing side edge to another opposing side edge, wherein the fan array comprises a first fan array mounted to the substrate between one of the pair of opposing side edges and the solid state drive array;
a second fan array mounted to the substrate between another of the pair of opposing side edges and the solid state drive array; and
a plurality of physical resources mounted to the substrate, wherein the plurality of physical resources include a processor mounted to the substrate behind the fan array relative to the front edge along a direction that extends from the front edge to the rear edge.--

In claim 19 line 2, “one compute device” was replaced by --one of the plurality of compute devices--
In claim 21 line 1, “computer device” was replaced by --rack--

In claim 21 line 4, “a” was replaced by --the--
In claim 21 line 6, “one compute device” was replaced by --one of the plurality of compute devices--
In claim 22 line 1, “computer device” was replaced by --rack--
In claim 22 line 2, “one compute device” was replaced by --one of the plurality of compute devices--
In claim 22 line 4, “one compute device” was replaced by --one of the plurality of compute devices--
In claim 23 line 1-2, “one compute device” was replaced by --one of the plurality of compute devices--
In claim 24 line 1, “computer device” was replaced by --rack--
In claim 24 line 2, “one compute device” was replaced by --one of the plurality of compute devices--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior arts of record fail to teach the arrangement of the solid state drive array, the first fan array and the second fan array as recited in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KO-WEI LIN whose telephone number is (571)270-7675. The examiner can normally be reached M-F 6:30-2:30 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571)272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KO-WEI LIN/Examiner, Art Unit 3762                                                       
/VIVEK K SHIRSAT/Primary Examiner, Art Unit 3762